2020 IL App (1st) 171738

                                                                              SIXTH DIVISION
                                                                                August 21, 2020

                                        IN THE
                              APPELLATE COURT OF ILLINOIS
                                    FIRST DISTRICT

No. 1-17-1738

 THE PEOPLE OF THE STATE OF ILLINOIS,                         )     Appeal from the
                                                              )     Circuit Court of
        Plaintiff-Appellee,                                   )     Cook County.
                                                              )
 v.                                                           )     No. 94 CR 17095
                                                              )
 PATRICE DANIELS,                                             )     Honorable
                                                              )     Michael B. McHale,
        Defendant-Appellant.                                  )     Judge Presiding.


       PRESIDING JUSTICE MIKVA delivered the judgment of the court, with opinion.
       Justices Cunningham and Connors concurred in the judgement and opinion.


                                           OPINION

¶1     In the summer of 1994, 18-year-old Patrice Daniels turned himself in to police, confessing

that several days earlier he had sexually assaulted and murdered a woman in Chicago’s Grant Park.

Facing the death penalty, Mr. Daniels pleaded guilty to first degree murder in exchange for a

sentencing recommendation by the State of natural-life imprisonment. Based on the undisputed

facts supporting that plea, the circuit court imposed the recommended sentence.

¶2     This case is now on appeal from the denial of Mr. Daniels’s pro se motion for leave to file

a successive postconviction petition. Relying on recent caselaw and evolving societal standards

governing the sentencing of youthful offenders, Mr. Daniels argues that he has established cause

and prejudice for the filing of an as-applied challenge to his sentence under the proportionate
No. 1-17-1738


penalties clause of the Illinois Constitution (Ill. Const. 1970, art. I, § 11). We agree. For the reasons

that follow we reverse the circuit court’s denial of Mr. Daniels’s motion and remand for second-

stage proceedings on his petition.

¶3                                       I. BACKGROUND

¶4      Following a court-ordered examination and fitness hearing, Mr. Daniels, who had a history

of psychiatric treatment, was found fit to stand trial with medication.

¶5      On October 18, 1995, Mr. Daniels pleaded guilty to a single count of first degree murder

(720 ILCS 5/9-1(a)(3) (West 1994)). In exchange, the State, which could have sought the death

penalty, agreed to recommend that Mr. Daniels instead receive a sentence of natural life in prison

without parole. The circuit court admonished Mr. Daniels regarding the consequences of a guilty

plea, questioned him to establish his understanding of those consequences, and concluded that his

plea was knowing, understanding, and voluntary. The judge explained to Mr. Daniels the range of

sentences he faced: 20 to 60 years for first degree murder, the possibility of an extended term of

up to 120 years, and the death penalty, which was not suspended in Illinois until 2000.

¶6      As a factual basis for the plea, the State offered the following. On June 5, 1994, Candida

Torres was found strangled to death in Grant Park, partially clothed, in the bushes. Four days later,

Mr. Daniels turned himself in to Chicago police and confessed to murdering Ms. Torres. Mr.

Daniels told the police that he had dragged Ms. Torres into the bushes, beaten her, choked her with

his belt, and sexually assaulted her. Evidence recovered from the scene, including the belt and a

hat that Mr. Daniels identified as his, cuts and scratches on his hands and face, human blood found

on his shoes, and semen found inside the victim’s body all corroborated this account. The court

accepted this as a sufficient factual basis for the guilty plea, confirmed that Mr. Daniels understood

he was waiving his right to have a presentence investigation report considered before his sentence


                                                  -2-
No. 1-17-1738


was imposed, and found him guilty of first degree murder. The remaining charges against Mr.

Daniels were nol-prossed. The court then imposed the agreed sentence of natural life in prison

without the possibility of parole.

¶7     In an initial postconviction petition filed in 1998, Mr. Daniels argued that his due process

rights had been violated because he was not of sound mind when he entered his plea, was unaware

of his right to obtain independent psychological testing, and had believed he was being sentenced

to 60 years rather than natural life in prison. This court affirmed the first-stage dismissal of that

petition. People v. Daniels, 323 Ill. App. 3d 1146 (2001) (table) (unpublished order under Illinois

Supreme Court Rule 23).

¶8     In 2010, Mr. Daniels sought leave to file a successive postconviction petition, in which he

contended that he had been unfit to participate in his plea hearing and only accepted the plea

agreement because he had failed to take his prescribed medication that day. The circuit court

denied Mr. Daniels leave to file the petition, and Mr. Daniels did not appeal that ruling.

¶9     On April 19, 2017, Mr. Daniels filed the pro se motion for leave to file a successive

postconviction petition that is the subject of this appeal. In the petition, Mr. Daniels argued for the

first time that his natural-life sentence is unconstitutional under the proportionate penalties clause

of the Illinois Constitution (Ill. Const. 1970, art. I, § 11) because it “shocks the moral sense of the

community” to sentence an 18-year-old offender to a life sentence. Mr. Daniels relied on this

court’s decisions in People v. Harris, 2016 IL App (1st) 141744, and People v. House, 2015 IL

App (1st) 110580, cases recognizing that although the United States Supreme Court’s decision in

Miller v. Alabama, 567 U.S. 460 (2012)—in which the Court held that sentencing juveniles to

mandatory life sentences without the opportunity for parole violates the eighth amendment to the

United States Constitution—does not directly apply to individuals who were 18 years of age or


                                                 -3-
No. 1-17-1738


older at the time of their offenses, such individuals may still raise youth-based as-applied

challenges to life sentences under the proportionate penalties clause of the Illinois Constitution.

Mr. Daniels maintained that he had demonstrated cause for failing to make this argument sooner

because these cases were decided after the filing of his previous postconviction petitions and

prejudice because under the caselaw as it has evolved since Miller, he can now demonstrate that

his natural-life sentence is unconstitutionally disproportionate.

¶ 10   Noting that Miller applies directly only to juveniles, the circuit court denied the motion.

Mr. Daniels now appeals.

¶ 11                                     II. JURISDICTION

¶ 12   The circuit court denied Mr. Daniels’s motion for leave to file a successive postconviction

petition on June 1, 2017, and Mr. Daniels timely filed his notice of appeal from that decision on

June 20, 2017. We have jurisdiction over this appeal pursuant to article VI, section 6, of the Illinois

Constitution (Ill. Const. 1970, art. VI, § 6) and Illinois Supreme Court Rule 606 (eff. Dec. 11,

2014) and Rule 651(a) (eff. Feb. 6, 2013), governing criminal appeals and appeals from final

judgments in postconviction proceedings.

¶ 13                                      III. ANALYSIS

¶ 14                                         A. Waiver

¶ 15   The State initially argues that the circuit court correctly denied Mr. Daniels’s motion

because he is barred from raising an as-applied challenge to a sentence he agreed to as part of a

negotiated guilty plea. Although the parties use the terms “waiver” and “forfeiture” somewhat

interchangeably in their briefs, the concepts are distinct. A party’s failure to raise an issue in a

timely manner may result in forfeiture. People v. Blair, 215 Ill. 2d 427, 444 n.2 (2005). Waiver,

on the other hand, is the voluntary relinquishment of a right. Id. The State’s argument is that Mr.


                                                 -4-
No. 1-17-1738


Daniels affirmatively waived his right to have the circuit court consider any mitigating

circumstances before sentencing him, including those related to his youth or mental health history.

In support of this argument, the State relies heavily on our supreme court’s decision in People v.

Jackson, 199 Ill. 2d 286 (2002).

¶ 16   The defendant in Jackson pleaded guilty to aggravated battery in exchange for the State

recommending a sentence within the normal range of imprisonment for that offense. Id. at 288-89.

Before accepting the plea, however, the circuit court made clear to the defendant that it would not

be bound by such an agreement and, specifically, that she could still be sentenced to an extended

term of imprisonment if the court determined that her offense involved “ ‘exceptionally brutal or

heinous behavior.’ ” Id. at 289. Following a hearing, and after citing the premeditated and extreme

nature of the crime, the circuit court sentenced the defendant to the maximum sentence of 10 years

in prison. Id. at 291-92. The defendant argued unsuccessfully on direct appeal that her sentence

violated due process because under the United States Supreme Court’s subsequent holding in

Apprendi v. New Jersey, 530 U.S. 466, 476-77 (2000), a jury, and not a judge, should have decided

whether her crime involved exceptionally brutal or heinous behavior. Jackson, 199 Ill. 2d at 292,

295. Our supreme court, however, concluded that by entering a plea of guilty the defendant had

waived this as-applied claim of unconstitutionality. Id. at 295. In the court’s view, “[a]n Apprendi

challenge raised in the wake of a guilty plea is an argument that a defendant was deprived of due

process when he did not get a jury trial after waiving his right to a jury trial.” Id. at 301. “Simply

to state the argument,” said the court, “reveals why it cannot be heard.” Id.

¶ 17   The State insists that Jackson is equally applicable here: just as the defendant in Jackson

was barred from raising newly recognized jury issues because he had expressly waived the right

to a trial by jury, Mr. Daniels should be barred from raising newly recognized sentencing claims


                                                -5-
No. 1-17-1738


because he waived consideration of all such claims when he entered into a negotiated guilty plea.

The State, however, cites no case applying Jackson so broadly. Indeed, in reviewing and restating

its reasoning in Jackson, our supreme court has taken care to express its holding in that case quite

narrowly. See People v. Townsell, 209 Ill. 2d 543, 548 (2004) (“we meant precisely what we said

in Jackson: ‘Apprendi-based sentencing objections cannot be heard on appeal from a guilty plea.’ ”

(emphasis added) (quoting Jackson, 199 Ill. 2d at 296)). The State has simply not convinced us

that the outcome in this case, which involves what should have been considered at sentencing and

what was a permissible sentence, is controlled by the holding in Jackson, a case concerned solely

with who should make factual findings related to sentencing.

¶ 18    Nowhere in Jackson, moreover, did our supreme court indicate that its holding was in

tension with the well-established principle that “[w]aiver of a constitutional right is valid only if it

is clearly established that there was an intentional relinquishment or abandonment of a known

right” or the requirement that “[s]uch waivers must not only be voluntary, but must be knowing,

intelligent acts done with sufficient awareness of the relevant circumstances and likely

consequences.” (Internal quotation marks omitted.) People v. McClanahan, 191 Ill. 2d 127, 137

(2000). Here, Mr. Daniels did not and could not have known at the time of his guilty plea that he

could argue his natural-life sentence—a sentence he submitted to in order to avoid execution—

was constitutionally disproportionate as applied to him. Our supreme court would not recognize

the potential viability of youth-based claims made by young-adult offenders for another 20 years.

See People v. Harris, 2018 IL 121932, ¶ 48 (citing People v. Thompson, 2015 IL 118151, ¶ 44).

¶ 19    Given all of this, and mindful as we are that principles of waiver should be construed

narrowly so as to not undermine the rights of a criminal defendant (People v. Phipps, 238 Ill. 2d

54, 62 (2010)), we are disinclined at this time to expand the scope of Jackson beyond sentencing


                                                 -6-
No. 1-17-1738


claims based on Apprendi violations. We conclude that Mr. Daniels did not knowingly waive his

right to bring the as-applied proportionate penalties claim he now seeks to assert.

¶ 20                                  B. Cause and Prejudice

¶ 21   We next consider whether Mr. Daniels has made the requisite showing of cause and

prejudice for the filing of a successive postconviction petition. The Post-Conviction Hearing Act

(Act) (725 ILCS 5/122-1(a)(1) (West 2016)) provides a method for a criminal defendant to

challenge his or her conviction by establishing that “in the proceedings which resulted in [the]

conviction there was a substantial denial of his or her rights under the Constitution of the United

States or of the State of Illinois or both.” “A proceeding under the Act is a collateral attack on the

judgment of conviction.” People v. Wrice, 2012 IL 111860, ¶ 47. The Act, however, contemplates

the filing of only one postconviction petition. 725 ILCS 5/122-1(f) (West 2016); People v.

Pitsonbarger, 205 Ill. 2d 444, 456 (2002). Claims that were decided on direct appeal or in an earlier

postconviction proceeding are generally barred by the doctrine of res judicata, and claims that

could have been, but were not, raised in an earlier proceeding are forfeited. Blair, 215 Ill. 2d at

443-44. Because successive postconviction petitions are disfavored (People v. Bailey, 2017 IL

121450, ¶ 39), a defendant seeking to file such a petition must demonstrate either “cause and

prejudice” for failing to raise a claim earlier, or actual innocence (People v. Edwards, 2012 IL

111711, ¶¶ 22-23). We review a circuit court’s denial of leave to file a successive petition de novo.

People v. Jackson, 2016 IL App (1st) 143025, ¶¶ 32-34.

¶ 22   Here, Mr. Daniels sought leave under the cause-and-prejudice exception to the general rule

against the filing of successive postconviction petitions. Section 122-1(f) of the Act, which codifies

that exception, provides that a prisoner shows cause by “identifying an objective factor that

impeded his or her ability to raise a specific claim during his or her initial post-conviction


                                                -7-
No. 1-17-1738


proceedings” and prejudice by “demonstrating that the claim not raised during his or her initial

post-conviction proceedings so infected the trial that the resulting conviction or sentence violated

due process.” 725 ILCS 5/122-1(f) (West 2016). Summarizing this standard, our supreme court

has stated:

       “[L]eave of court to file a successive postconviction petition should be denied when it is

       clear, from a review of the successive petition and the documentation submitted by the

       petitioner, that the claims alleged by the petitioner fail as a matter of law or where the

       successive petition with supporting documentation is insufficient to justify further

       proceedings.” People v. Smith, 2014 IL 115946, ¶ 35.

¶ 23   To meet this standard, Mr. Daniels relies on recent caselaw governing the sentencing of

juvenile and young-adult offenders, which we agree has evolved considerably since he was

sentenced in 1995 and since the filing of his earlier postconviction petitions. Although

considerations of cause and prejudice are often intertwined, here the State does not dispute that the

authorities Mr. Daniels relies on were previously unavailable to him. The State’s position is that

the authorities simply do not apply. Because this area of the law will no doubt continue to evolve,

it is helpful to summarize just where it stands at this moment.

¶ 24   In Miller, the Supreme Court established a new substantive right: exemption, in all but the

rarest of circumstances, from sentences of life in prison without the opportunity for parole for

juvenile offenders. See Montgomery v. Louisiana, 577 U.S. ___, ___, 136 S. Ct. 718, 734 (2016)

(explaining the Court’s holding in Miller). It defined juvenile offenders narrowly, however, based

on societal norms, as those under the age of 18 at the time of their crimes. Miller, 567 U.S. at 465.

For this narrow group—and excepting the possibility that a juvenile’s crimes might in rare cases

reflect “irreparable corruption”—the Court determined that a life sentence without the opportunity


                                                -8-
No. 1-17-1738


for parole is categorically cruel and unusual under the eighth amendment. (Internal quotation

marks omitted.) Montgomery, 577 U.S. at ___, ___, 136 S. Ct. at 726, 734. Our own supreme court

has held that this is true regardless of whether the life sentence is actual or de facto, mandatory or

discretionary. People v. Reyes, 2016 IL 119271, ¶¶ 9-10; People v. Holman, 2017 IL 120655, ¶ 40.

In arriving at and in applying this new substantive rule, “the Supreme Court has clearly and

consistently drawn the line between juveniles and adults for the purpose of sentencing at the age

of 18.” Harris, 2018 IL 121932, ¶ 58.

¶ 25   In the past five years, however, our supreme court has twice acknowledged that young

adults—at least those who were 20 years of age or younger at the time of their crimes—may still

rely on the evolving neuroscience and societal standards underlying the rule in Miller to support

as-applied challenges to life sentences brought pursuant to the Illinois proportionate penalties

clause (Ill. Const. 1970, art. I, § 11). See Thompson, 2015 IL 118151, ¶¶ 43-44 (noting that a

defendant, who was 19 years old at the time of his crime, could not bring such a claim for the first

time on direct appeal but was “not necessarily foreclosed” from asserting it in postconviction

proceedings); Harris, 2018 IL 121932, ¶ 48 (concluding that the as-applied, youth-based

sentencing claim of a defendant who, like Mr. Daniels, was 18 at the time of his crime, was “more

appropriately raised” in postconviction proceedings). In doing so, the court opened the door for a

young-adult offender to demonstrate, through an adequate factual record, that his or her own

specific characteristics were so like those of a juvenile that imposition of a life sentence absent the

safeguards established in Miller was “cruel, degrading, or so wholly disproportionate to the offense

that it shocks the moral sense of the community.” See People v. Klepper, 234 Ill. 2d 337, 348-49

(2009) (stating what is required to succeed on a proportionate penalties claim).

¶ 26   In the two years since Harris was decided, this court has on several occasions reversed the


                                                 -9-
No. 1-17-1738


circuit court’s denial of a defendant’s motion for leave to file a successive postconviction asserting

just such an as-applied, youth-based proportionate penalties claim. In People v. Ruiz, 2020 IL App

(1st) 163145, ¶ 33, and People v. Johnson, 2020 IL App (1st) 171362, ¶ 15, for example, we

observed that while Harris foreclosed challenges raised by young-adult offenders under the eighth

amendment, it had “pointedly left open the applicability of the Illinois Constitution” to such

claims. We held that the defendant in Ruiz, who was 18 years old when he committed his crime,

had stated a claim that, “as a matter of law,” he had been prejudiced by his justified failure to raise

such a claim in earlier proceedings, and that he had supported his claim with “detailed, well-cited

legal argument, set[ting] out why the protections in Miller, and in the Illinois cases applying it,

should benefit young adults.” Ruiz, 2020 IL App (1st) 163145, ¶¶ 53, 56. Whether the defendant

could make a substantial showing of a constitutional violation sufficient to proceed to an

evidentiary hearing very much remained to be seen, but his petition and supporting documents

were enough, we concluded, to justify further proceedings. Id. ¶¶ 53, 55-56. We held that the

defendant in Ruiz “should have been allowed to proceed based on his well-pled assertions.” Id.

¶ 59; see also Johnson, 2020 IL App (1st) 171362, ¶ 34 (employing the same reasoning to reverse

the circuit court’s denial of a 19-year-old offender’s motion for leave to file a successive

postconviction petition).

¶ 27   In People v. Carrasquillo, 2020 IL App (1st) 180534, and People v. Minniefield, 2020 IL

App (1st) 170541, we further observed that where, as here, a defendant could not have raised an

as-applied, youth-based sentencing challenge in his initial postconviction proceedings and where

our supreme court in Thompson and Harris made clear that consideration of such claims without

a developed record is premature, a “ ‘[d]efendant has shown prejudice by establishing a “catch-22”

***—without a developed record, he cannot show his constitutional claim has merit,’ ” and


                                                - 10 -
No. 1-17-1738


without a meritorious claim “ ‘he cannot proceed to develop a record.’ ” Minniefield, 2020 IL App

(1st) 170541, ¶ 44 (quoting Carrasquillo, 2020 IL App (1st) 180534, ¶ 109).

¶ 28   Here, both sides also discuss at length People v. House, 2019 IL App (1st) 110580-B, ¶ 65,

appeal filed, No. 125124 (Ill. Jan. 29, 2020). In this often-cited and often-distinguished case, the

latest version of which is now on appeal to our supreme court, this court considered whether a

young-adult offender had stated the gist of an as-applied, youth-based sentencing claim—as he

was required to do in order to advance to the second stage on an initial postconviction petition.

Although the defendant was not a juvenile at the time of his offense, we noted that “his young age

of 19 [was] relevant under the circumstances of [the] case.” Id. ¶ 46. So too were the facts that he

had only served as a lookout, was found guilty of murder on a theory of accountability, and had

received the same sentence of mandatory life in prison as the actual shooter. Id. A 17-year-old

codefendant with similar culpability, on the other hand, was sentenced as a juvenile and had

already been released from prison. Id. This court was especially troubled by the fact that the life

sentence the defendant received was mandatory and the judge was thus “precluded from

considering the goal of rehabilitation,” which we found “especially relevant” under the

circumstances of that case. Id. ¶ 64.

¶ 29   The State eagerly points out the differences between the facts in House and those in this

case. It is undisputed, for example, that Mr. Daniels was not a mere lookout but pleaded guilty as

the sole perpetrator of a violent sexual assault and murder. The sentence he received was also,

unlike the sentence imposed in House, not one that was required by law. The sentencing judge

could have rejected the parties’ plea deal if he felt that a natural-life sentence was not warranted.

See People v. Henderson, 211 Ill. 2d 90, 103 (2004) (“A circuit court may reject a plea in the

exercise of sound judicial discretion.”).


                                               - 11 -
No. 1-17-1738


¶ 30   The argument that a case must be on all fours with House for a defendant to proceed on an

as-applied, youth-based proportionate penalties claim has proved seductive and seems to have been

implicitly adopted by this court in at least two published decisions since Harris (see People v.

Ramsey, 2019 IL App (3d) 160759, ¶¶ 4, 23 (no prejudice where 18-year-old offender was an

active participant in the crime); People v. Handy, 2019 IL App (1st) 170213, ¶¶ 3, 40-41 (no

prejudice where an 18-year-old offender received a discretionary sentence and was an active

participant in the crime)), as well as in several unpublished orders under Illinois Supreme Court

Rule 23 (eff. Apr. 1, 2018). This same reasoning has also been followed in cases where the

defendants were 21 years old or older at the time of their crimes and would therefore not be, in our

view, young adults who could even bring an as applied claim under Harris and its progeny. See

People v. Green, 2020 IL App (5th) 170462, ¶¶ 26, 35 (holding no prejudice could be claimed

where a 22-year-old offender received a discretionary sentence and was an active participant in

the crime); People v. Hoover, 2019 IL App (2d) 170070, ¶ 42 (no prejudice where a 22-year-old

offender was an accomplice but still played a significant role in the crime); see also People v.

Humphrey, 2020 IL App (1st) 172837, ¶ 33 (holding that there is no support for a defendant who

was 21 or over at the time of his or her crime to bring an as applied challenge seeking application

of Miller).

¶ 31   Although we agree with the result in House, we are unconvinced and believe it is premature

at this juncture to conclude that the only way a defendant can establish cause and prejudice for the

filing of a successive petition asserting an as-applied, youth-based sentencing claim is by

demonstrating that the facts of his or her case align with those in House. As the State itself

acknowledges, “there has been virtually no guidance as to what, exactly, an adult defendant must

show to obtain relief under Miller’s auspices.” In Harris, our supreme court clearly envisioned an


                                               - 12 -
No. 1-17-1738


evidence-based factual inquiry when it declined to consider such a claim on direct appeal where

the record included “only basic information about [the] defendant, primarily from the presentence

investigation report,” an evidentiary hearing had not been held, and the trial court had made no

findings “on the critical facts needed to determine whether Miller applie[d] to [the] defendant as

an adult.” Harris, 2018 IL 121932, ¶ 46. Nowhere did the Harris court suggest—and nowhere

does House suggest, we might add—that a defendant’s degree of participation in a crime or

discretionary sentence should utterly disqualify him or her from raising such a claim.

¶ 32   Other decisions of this court have also noted that the facts in House, while compelling,

would not appear to be the only avenue for this kind of claim. See Ruiz, 2020 IL App (1st) 163145,

¶ 39 (noting that the degree to which a defendant participated in an offense will remain a

consideration during sentencing but “[t]o prevent young adult offenders from relying on the

mitigating circumstance of their youth simply because they more directly participated in the

offense would be error”); Johnson, 2020 IL App (1st) 171362, ¶ 18 (concluding that, if a young-

adult offender can demonstrate that Miller applies to him, “the distinction between mandatory and

discretionary sentences evaporates”).

¶ 33   On remand, Mr. Daniels may or may not be able to make a substantial showing to support

his claim. Evidence he points to in the record certainly indicates that he had an unusually harsh

childhood and suffered from a number of psychological conditions that could have inhibited his

development and caused him to act impulsively. We acknowledge that Mr. Daniels can no longer

rely on this court’s decision in People v. Coty, 2018 IL App (1st) 162383, ¶ 69, in which we held

that, for purposes of analyzing sentencing challenges under the proportionate penalties clause,

intellectually disabled individuals should be treated similarly to juveniles. During the pendency of

this appeal our supreme court reversed that decision, making clear that though such individuals


                                               - 13 -
No. 1-17-1738


may be less culpable, they are also less likely than juveniles to outgrow the conditions that may

have contributed to their crimes. People v. Coty, 2020 IL 123972, ¶¶ 36, 39-40. However, unlike

the defendant in Coty, Mr. Daniels may be able to make a showing that his mental health conditions

are of a nature that he can and will outgrow them and that he was the functional equivalent of a

juvenile because of those conditions.

¶ 34   We agree with Mr. Daniels that it is premature at this early juncture to find that his claim

fails as a matter of law or that his petition and supporting documentation are insufficient to justify

further proceedings. See Smith, 2014 IL 115946, ¶ 35. The State does not dispute that there is

cause here since the authorities Mr. Daniels relies on were decided long after his sentencing, direct

appeal, and previous postconviction petitions. Included in those authorities are Thompson and

Harris, which make clear that an as-applied, youth-based sentencing challenge by a young-adult

offender pursuant to the proportionate penalties clause is a claim available to defendants in

postconviction proceedings. However, at this point, our supreme court has not yet outlined the

parameters of such a claim. Bearing in mind that the law has continued to trend in the direction of

increased protections for youthful offenders, we decline to follow Ramsey and Handy, cited above

(supra ¶ 30), where the court, in seeking to distinguish the defendants before them from the

defendant in House, turned relevant sentencing factors into threshold requirements. While the

defendant’s age, relative culpability, and the fact that a life sentence was mandatory, all of which

we found compelling in House, are factors that remain an important part of any sentencing

decision, they do not directly bear on the narrow question that is at the heart of these claims: at the

time of his crime, did the defendant think and behave like a juvenile such that a life sentence, as

applied to him, is unconstitutional? We think Mr. Daniels has shown prejudice because he has not

yet had the opportunity to ask a court to consider this fundamental question and has directed this


                                                - 14 -
No. 1-17-1738


court’s attention to at least some contemporaneous documentation regarding his mental health and

personal characteristics that he might use to support such a claim.

¶ 35                                   IV. CONCLUSION

¶ 36   For these reasons, we reverse the circuit court’s denial of Mr. Daniels’s motion for leave

to file a successive postconviction petition and remand for further proceedings consistent with the

Act.

¶ 37   Reversed and remanded.




                                               - 15 -
No. 1-17-1738



                                  No. 1-17-1738


Cite as:                 People v. Daniels, 2020 IL App (1st) 171738


Decision Under Review:   Appeal from the Circuit Court of Cook County, No. 94-CR-17095;
                         the Hon. Michael B. McHale, Judge, presiding.


Attorneys                James E. Chadd, Patricia Mysza, and Adrienne E. Sloan, of State
for                      Appellate Defender’s Office, of Chicago, for appellant.
Appellant:


Attorneys                Kimberly M. Foxx, State’s Attorney, of Chicago (Alan J.
for                      Spellberg, Jon J. Walters, and David B. Greenspan, Assistant
Appellee:                State’s Attorneys, of counsel), for the People.




                                      - 16 -